Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amendments and Remarks filed with an RCE on 8/10/2022 have been fully considered and they are persuasive. The cited art to Wang and Islam fail to teach all the elements in the claims, in particular “selecting numerologies transmitted at either edge of the bandwidth” and “determining a lowest spectrum utilization from the spectrum utilizations determined for the selected numerologies to be the basis of a spectrum utilization used for calculating a physical resource block, PRB, allocation”.
An updated search has been performed and the closest art found was to Yi et al., Moon et al. and Islam et al. (all citations provided below).
Moon et al. for example, teaches supporting flexible transmission and reception using various numerologies by generating a physical channel or a physical signal using a physical resource block (PRB) that is a resource allocation unit in a frequency domain; and transmitting the physical channel or the physical signal. To use the plurality of numerologies within the NR carrier, the system bandwidth (or available bandwidth other than the guard band of both ends of the system bandwidth) may be divided into a plurality of frequency resource blocks (FRB) (paragraph 0104). The FRB having the smallest bandwidth can be defined at an edge of the available bandwidth (paragraph 0108, 0133). However, PRB allocation is not selected as required by the claims, since the predetermined number of PRBs may always be used as the minimum unit in the frequency domain resource allocation irrespective of the configured numerology (paragraph 0132).
Yi et al. discloses a method for forming a resource block (RB) structure by a user equipment (UE) in a wireless communication system including receiving a downlink (DL) signal via first physical resource blocks (PRBs), which are indexed by a network from a center of a band or from a center of a carrier, from the network, and transmitting an uplink (UL) signal via second PRBs, which are aligned with the first PRBs according to synchronization signal (SS) blocks, to the network.
Islam et al. discloses systems and apparatus for assigning sub-bands to numerologies are provided. A system bandwidth is divided into bandwidth portions, and the bandwidth portions are used as the unit of assignment for assigning sub-bands to numerologies. Systems and methods are also provided for allocating resource blocks over a bandwidth such as a sub-band. The available bandwidth is divided into sub-band portions, and the bandwidth portions are used as the unit of allocation for allocating resource blocks to user equipment.
The teachings of these references either alone or in combination, fail to teach or suggest the combination of elements recited in the claims, thus the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moon et al. - US Patent Application Publication 2019/0357239
Yi et al. - Patent Application Publication 2019/0229867
Islam et al. - US Patent Application Publication 2017/0215170

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466